On Petition for Rehearing.
Erwin, J.

*35
7.

*34It is insisted by the appellee that this court was in error in saying that appellee relied wholly upon §311 Burns 1908, §309 R. S. 1881, in his contention, that this cause was properly instituted in the court of Marion County, *35and appellee insists that under §314 Burns 1908, Acts 1899 p. 13, in connection with §319 Burns 1908, Acts 1893 p. 152, he had the right to bring this action in any county he saw fit, “where such corporation has an office or agency for the transaction of business, or in which any person resides upon whom process may be served against such corporation. ’ ’ It is only by reason of the act of February 10, 1899, that the Attorney-General may bring suits against such companies at all, and construing the statute as a whole, it is evidence that when, for any cause, the Attorney-General brings a suit for a receiver it must be brought in the county Avhere the home office is located. The appellee further contends that the case of Lowery v. State (1899), 153 Ind. 100, 54 N. E. 442, is decisive of the question that the Attorney-General is the only party who could bring this action. There is no question but that proposition is true, but also true that he can only bring the action by reason of the insurance act of February 10, 1899, and must bring it in the court in said act designated. In the Lowery case, the action was brought in the county of the domicile of the company, and no question was raised as to the jurisdiction of the action, but only as to the proper party plaintiff. We are of the opinion that §§314, 319, supra, give the relator no greater rights than §311, supra, and therefore the petition for rehearing is denied.
Note. — Reported in 102 N. E. 849; 103 N. E. 843. See, also, under (1) 22 Cyc. 1406; (2) 36 Cyc. 1119; (4) 32 Cyc. 406, 552; (5) 40 Cyc. 93, 96; (6) 31 Cyc. 106. As to the effect of the payment of interest on the running of the statute of limitations, see 4 Ann. Cas. 634.